Title: Thomas Jefferson to Gales & Seaton, 20 October 1813
From: Gales & Seaton
To: Jefferson, Thomas


          Messrs Gale and SeatonMonticello Oct. 20. 13
          I duly recieved your favor inclosing my account. on turning to my papers I found my last account with mr Saml H. Smith, agreeing with yours in the result, altho’ not in the particulars. I send you a copy of it merely that these last may be understood. I have no doubt the result of both is as right as they agree. I therefore some time ago desired the house of Gibson & Jefferson, in Richmond my correspondents to remit you the balance 25.D.
			 if you have any person who recieves for you in Richmond I will give him a standing order to recieve the price of the paper of that house annually and to a day. Accept the assurances of my respect.
          Th:
            Jefferson
        